Title: From George Washington to the Board of Treasury, 14 May 1780
From: Washington, George
To: Board of Treasury



Gentn
Morris-Town May 14th 1780.

Sometime last spring, or early in the Summer, Congress were pleased to authorise me to draw upon the Board of Treasury for a sum in specie not exceeding two thousand Guineas.
As it was not my wish to call for more than the exigencies of the particular Service (for which it was intended) required; & as I happened at that time to have part of a former sum by me, I asked for 500 Gs. only with that sum I have made a shift til this time but now have a call for the further Sum of 500 Gs.—if it can be furnished the bearer Mr Geo: Washington will receive & bring it to—Gentn Yr.
